cfi department of the treasury djy internal_revenue_service irs tax_exempt_and_government_entities_division cedar bend professional building n mopac expressway austin tx number release date uil date date taxpayer_identification_number form tax_year s ended person to contact number contact numbers telephone fax manager's name number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don't hear from you if we don't hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading ofthis letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent ofthe exempt_organizations division and resolves most disputes informally letter 3610-r catalog number 59432g uil for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter lfyou and appeals don't agree on some or all of the issues after your appeals_conference or if you don't request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service t as tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven't been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form 6018-a publication publication letter 3610-r catalog number 59432g form 886-a explanation of items schedule or exhibit no page of year ended dec 20xx 20xx and 20xx name of taxpayer issue s whether c -1 c organization is operated exclusively for purposes listed in sec_2 whether sec_501 should be revoked effective january 20xx exemption under sec_501 a as an organization described in i r c facts the under sec_501 c of the internal_revenue_code irc within the group exemption of the the organization is an exempt_organization exempt doing business as the organization provided a transfer document dated august 19xx in the document the organization requested its location to be moved from also provided a copy of its 20xx charter revalidation certificate signed by the national commander the organization provided by-laws dated 08-01-xx the name of the organization is does not have an administrative record on file for this organization the organization was contacted using the phone number provided in the form_990 the person no name provided who answered said not to call questions in regards to of attorney so their poa could talk to us she agreed the organization provided form_2848 for and to contact their power_of_attorney for any to provide a completed form_2848 power the agent asked the irs to poa is also the organization's cpa during the initial interview the poa insisted for the revenue_agent not to have any direct communications with any of the officers or personnel working for the organization he also requested that all questions for the interview were provided in writing and in advance so client could answer the questions the agent agreed to accommodate the poa's and organization's requests agent asked for the organization to provide answers to the interview questions in writing as well organization's activities during the examination it was found that the organization's substantial activity was to conduct bingo and pull-tabs with the general_public bingo was open to the general_public the organization did not have a system to track member and non-member participation as per interview the organization played bingo weekly it was open to the general_public and the admission was free in the interview the organization was asked what other activities they conducted and their answer was na the organization provided a copy of its current bingo license the license specified the day and time to play games on sunday pincite 30pm-3 30pm and 30pm the organization did not have volunteers to conduct its bingo and pull-tab activities as shown on form_990 and interview in said interview the poa stated the organization had paid workers only poa further stated that the gaming manager bookkeeper board member and the commander's wife and other workers were paid the commander's son gaming department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer schedule or exhibit no page of year ended dec 20xx 20xx and 20xx employees during the year 20xx the organization filed s for all employees however the organization did not issue w-2s to the commander's family members poa said that they did not have w-2s for them during the interview if was found that the organization does not have a place to conduct business the organization's response to a location facilities or place to conduct business in the written interview was not answered upon further questioning the poa said it was blank because there are no facilities or a place to conduct business for this organization poa stated that the organization's only activity is to play bingo at the bingo hall bingo is played on sundays and if the agent wanted to go she could that it was the closest the agent was going to be to the organization the poa stated that the organization rents the bingo hall from lease agreement by and between per session the agreement was signed by and the organization had a dated may 20xx for the amount of dollar_figure on behalf of was commander as well represented both sides the organization's minutes for year ending on december 20xx were reviewed analysis of the minutes showed no exempt activity minutes recorded five meetings per year with or members present at each meeting the annual meeting had an attendance of members minutes recorded entries of membership a donation for the needy without details travel meetings for the commander and a donation given to a charity in the amount of dollar_figure similar entries were made to the minutes upon inspection of years 20xx and 20xx the written interview questions asked the organization to state its primary activities to accomplish its exempt_purpose its response was giving scholarships donations to disabled donations to boy scouts the organization's minutes contained no discussion as to scholarships or donations to boy scouts the organization's records indicated that during the year 20xx there were no scholarships or donations to boy scouts it was noticed that no bingo activities were discussed in any part of the minutes the minutes did not show the location where the meetings were held either gaming activities the form_990 showed dollar_figure of income came from bingo and pull-tabs activities the other source_of_income was coming from investment_income in the amount of dollar_figure the reports showed that the organization made dollar_figure in gross_receipts from bingo and pull-tab activities in gross_receipts from bingo and pull-tabs the organization's sources the poa was asked for the gross_receipts discrepancy between the form_990 and tlc reports of dollar_figure for the year 20xx the poa said that it was an oversight on part and that he could fix that he said he used net amounts instead of gross_receipts further examination of records showed that he used net amounts for the bingo as gross_receipts but did not use net amounts for the pull-tabs he used the pull-tabs actual gross_receipts department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer schedule or exhibit no page of year ended dec 20xx 20xx and 20xx the bingo and dollar_figure from instant bingo it also showed dollar_figure as charitable distributions showed in 20xx that the organization received gross_receipts of dollar_figure from the organization's records showed dollar_figure going to charity and the description read organization classified the dollar_figure as charity tlc classified that amount as a charitable distribution and the organization recorded a donation for dollar_figure of its gross_receipts for a 501_c_3_organization according to the written interview the organization's sources of income were coming from the organization's bingo charitable distributions gaming activities showed that the organization only activity was to conduct bingo and pull-tabs the gaming gross_receipts and deductions shown by the organization's returns and the reports for years ending december 20xx 20xx 20xx are shown below gaming gross_receipts shown by the exempt_organization and gross_receipts shown by the for year ending dec 20xx bingo-gross revenue bingo-card sales entrance fee bingo-electronic card sales pull tabs-gross revenue total form_990 department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer schedule or exhibit no page of year ended dec 20xx 20xx and 20xx gaming gross_receipts deductions shown by the exempt_organization and gross_receipts deductions shown by the for year ending dec 20xx bingo - cash prizes non-cash prizes rent facility costs other direct expenses regular prizes pull-tabs-cash prizes rent facility costs instant prizes charitable distributions total form_990 gaming gross_receipts shown by the exempt_organization and gross_receipts shown by the for year ending dec 20xx bingo-gross revenue bingo-card sales entrance fee bingo-electronic card sales pull tabs-gross revenue total form_990 department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer schedule or exhibit no page of year ended dec 20xx 20xx and 20xx gaming gross_receipts deductions shown by the exempt_organization and gross_receipts deductions shown by the for year ending dec 20xx bingo - cash prizes non-cash prizes rent facility costs other direct expenses regular prizes pull-tabs-cash prizes rent facility costs instant prizes other direct expenses charitable distributions total form_990 dollar_figure gaming gross_receipts shown by the exempt_organization and gross_receipts shown by the for year ending dec 20xx bingo-gross revenue bingo-card sales entrance fee bingo-electronic card sales pull tabs-gross revenue total form_990 transcript department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer schedule or exhibit no page of year ended dec 20xx 20xx and 20xx gaming gross_receipts deductions shown by the exempt_organization and gross_receipts deductions shown by the for year ending dec 20xx bingo - cash prizes non-cash prizes rent facility costs other direct expenses regular prizes pull-tabs-cash prizes rent facility costs instant prizes charitable distributions total form_990 transcript membership and recordkeeping during the examination it was found that the organization did not meet the membership test the organization was asked to provide membership records they provided a member list with names and addresses for members the organization had one class of membership only and the organization paid the membership dues for all members as proof of membership they provided membership applications with their respective dd-214s no proof of service was provided for the organization's commander the organization was aware of the membership requirement 08-xx that the post commander was aware of the membership requirement and reviewed membership applications and proof of service poa stated that the national department of had directed the organization to return those documents to applicants due to the sensitivity of them no document was provided from said department no additional proof of service for the reminder members had been received the organization had failed the membership test the poa stated in letter dated we received additional information on 01-28-xx the poa provided a new member list but now with members he provided dd-214s which he had already provided with the exception of of them one document was not accepted as proof since it was a request for a dd-214 dated 8-22-xx this document was for the organization's commander as per discussion with exempt department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer schedule or exhibit no page of year ended dec 20xx 20xx and 20xx organization's manager it was decided to accept the additional information although the organization had been inconsistent with the information provided the organization satisfied the membership requirement no issue to pursue sec_501 provides for the exemption from federal_income_tax of a post or organization of veterans of the united_states armed_forces if such post or organization is a organized in the united_states or any of its possessions b at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or of cadets and c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a in general states that for taxable years beginning after date a veterans post or organization which is organized in the united_states or any of its possessions may be exempt as an organization described in sec_501 c if the requirements of paragraphs b and c of this section are met and if no part of its net_earnings inures to the benefit of any private_shareholder_or_individual paragraph b of this section contains the membership requirements such a post or organization must meet in order to qualify under sec_501 c paragraph c of this section outlines the purposes at least one of which such a post or organization must have in order to so qualify sec_1_501_c_19_-1 states that in order to be described in sec_501 under paragraph a of this section an organization must be operated exclusively for one or more of the following purposes promote the social welfare of the community to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of a patriotic nature to provide insurance benefits for their members or dependents of their members or both to provide social and recreational activities for their members sec_1_501_c_19_-1 sets out the membership requirements that must be met in order for an organization to be exempt under sec_501 department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer schedule or exhibit no page of year ended dec 20xx 20xx and 20xx the first requirement is that at least percent of the members of the organization must be war veterans for purposes of this section the term 'war veterans' means persons whether or not present members of the united_states armed_forces who have served in the armed_forces_of_the_united_states during a period of war including the korean and vietnam conflicts the second requirement of this paragraph is that at least percent of all members of the organization must be described in one or more of the following categories i war veterans ii present or former members of the united_states armed_forces iii cadets including only students in college or university rotc programs or at armed services academies or iv spouses widows or widowers of individuals referred to in paragraph b i ii or iii of this section sec_6001 notice or regulations requiring records statements and special returns provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_1_6001-1 c of the income_tax regulations states- exempt_organizations - in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 a shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through -3 sec_6033 provides in general--except as provided in paragraph every organization_exempt_from_taxation under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 h of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purposes of inquiring into its exempt status department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer schedule or exhibit no page of year ended dec 20xx 20xx and 20xx sec_1_6033-1 a ii of the income_tax regulations provides in part that gross_receipts means the gross amount received by the organization during its annual_accounting_period from all sources without reduction for any costs or expenses including for example cost of goods or assets sold cost of operations or expenses of earning raising or collecting such amounts thus gross_receipts includes but is not limited to a the gross amount received as contributions gifts grants and similar amounts without reduction for the expenses of raising and collecting such amounts b the gross amount received as dues or assessments from members or affiliated organizations without reduction for expenses attributable to the receipt of such amounts c gross_sales or receipts from business activities including business activities unrelated to the purpose for which the organization received an exemption the net_income or loss from which may be required to be reported on form 990-t d the gross amount received from the sale of assets without reduction for cost or other basis and expenses of sale and e the gross amount received as investment in come such as interest dividends rents and royalties pursuant to irc sec a and sec_1_6033-2 gross_receipts must be reported on form_990 without reduction for prizes or similar expenses see sec_1_6033-2 on the definition of gross_receipts government's position as a result of the examination of your organization's activities and forms and 990-t for the period ended december 20xx it was determined that your organization's primary activity was the operation of bingo and pull-tabs substantially_all of your income and expenses were the result of your bingo and pull tabs activity as a result you are not organized and operated exclusively for c purposes veterans organizations whether organized before or after the amendment of sec_501 c must be operated for one or more of the eight purposes listed in regs c -1 c accordingly you have purposes of a substantial nature that are not listed in this section to retain sec_501 c status we have determined that your organization no longer qualifies as an exempt veterans organization described in the sec_501 since your organization conducted gaming activities bingo and pull-tabs with the general_public as your primary activity your organization is not engaged in activities which further your exempt_purpose the majority of income received was from the general_public it was determined that your organization does not maintain separate records of income from members and from non-members as a result the service considers all of your income from gaming to derive from non-members these activities give the appearance that the organization is conducting business with the general_public as a for-profit business the organization failed to meet the requirements for exemption under c where goods or services are furnished to nonmembers who provide payment for such goods or services their furnishing is outside the scope of sec_1 c -l c of the regulations generally department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer schedule or exhibit no page of year ended dec 20xx 20xx and 20xx if an organization has not kept adequate books_and_records concerning its financial transactions with nonmembers and more than percent of its gross_receipts are derived from sales transactions eg restaurant and bar sales gaming etc the presumption will be that the organization's exempt status should be revoked because it is not primarily engaged in sec_501 activities an organization described in sec_501 c carries out activities in furtherance of its exempt purposes only when such activities are carried out exclusively in furtherance of the purposes listed in sec_1 c -1 c among these purposes is the provision of social and recreational activities for its members in the instant case documents were not provided during the examination that demonstrates the existence of exempt_activities the organization was also not able to provide records that demonstrated the amount of income for members their families guests auxiliary members nonveterans or from nonmembers in reviewing the books_and_records for the organization the income and the exempt_activities vs non-exempt activities was not established gambling provides recreation for many people if the gambling is limited to members of the post and their guests guests must not only be invited by a member but must have all of their expenses paid_by the member it is an acceptable activity for a c organization if the gambling activity is open to the general_public such activity might jeopardize the organization's exempt status or result in the income being taxable as unrelated_business_income on this instance the organization only activity is bingo and pull-tabs and is open to the general_public furthermore the organization did not have a system to track member and non-member participation your organization had as its primary activity the operation of a trade_or_business the gaming operation which was not in furtherance of its exempt_purpose the use of the pull tab proceeds to offset the general_expenses of the post's social or recreational activities or to reduce the members' dues constitutes inurement the organization's operation also served the private interests of its president and company for your information in regards to the membership test the sections of the internal_revenue_code and underlying regulations relating to the membership requirements for veterans organizations as recited above are explicit in their definition of the permissible member percentages a veteran's organization may enroll and still maintain its exempt status in determining whether or not a veteran's organization meets the legal requirements for continued recognition of exemption from federal_income_tax the service has virtually no latitude when membership infractions occur the legal requirements for recognition of exemption from federal_income_tax for veterans' organizations are straight forward such organizations are subject_to membership restrictions and must comply with these constraints in order to qualify for tax-exempt status based on the above we are proposing revocation of your exempt status under sec_501 c of the internal_revenue_code effective january 20xx department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer taxpayer's position schedule or exhibit no page of year ended dec 20xx 20xx and 20xx poa cpa stated disagreement with report of findings conclusions it is been determined that the organization's exemption should be revoked for all years beginning on or after january 20xx should this revocation be upheld you are required to file form_1120 for the years ending december 20xx 20xx 20xx and all future periods whether or not you have taxable_income department of the treasury - internal_revenue_service form 886-a
